NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10025

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00744-DKW-1

 v.
                                                MEMORANDUM*
JEREMIAH IEREMIA, AKA A-One,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Jeremiah Ieremia appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Ieremia contends that the district court erred by treating U.S.S.G. § 1B1.13


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Ieremia’s motion to expedite
the hearing of this appeal without oral argument is granted.
as a binding policy statement. After the district court’s decision denying relief, this

court held that the current version of U.S.S.G. § 1B1.13 is not binding as applied to

§ 3582(c)(1)(A) motions brought by defendants. See United States v. Aruda, 993

F.3d 797, 802 (9th Cir. 2021) (“The Sentencing Commission’s statements in

U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A)

motions filed by a defendant, but they are not binding.”). In this case, the district

court treated U.S.S.G. § 1B1.13 as binding and relied on it to conclude that no

extraordinary and compelling reasons for release existed and that relief was

unwarranted in light of the 18 U.S.C. § 3553(a) factors and the danger Ieremia

posed to the community. As the government concedes, this was error. See Aruda,

993 F.3d at 802. We, therefore, vacate and remand so that the court can reassess

Ieremia’s motion under the standard set forth in Aruda.1 We offer no views as to

the merits of Ieremia’s § 3582(c)(1)(A)(i) motion, and we need not reach his

remaining arguments on appeal.

      VACATED AND REMANDED.




1
  Although the government argues that the district court’s error was harmless
because Ieremia is not entitled to relief even under the correct legal standard, we
leave it to the district court to decide that question in the first instance.

                                           2                                    21-10025